DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randolph Digges on 04-22-2022.

The application has been amended as follows: 

Claim 13 should be:
13.  A measuring device for measuring a hydrogen concentration in an environment, the measuring device comprising a the measuring unit including [[a]] the hydrogen sensor according to claim 1, wherein the sensor medium of the hydrogen sensor communicates with the environment, wherein the measuring unit is configured to measure an ohmic resistance of the substrate, and to determine [[a]] the hydrogen concentration in the environment from the value of the measured ohmic resistance.

Claim 18 should be:
18.  A method for measuring a hydrogen concentration in an environment, the method comprising steps of:
exposing a hydrogen-absorbing sensor medium to the environment, wherein the sensor medium is applied as a thin film in a sensor region of a substrate, and the substrate is a piezoresistive semiconductor, at least within the sensor region, wherein the sensor medium changes its volume depending on a hydrogen concentration in the sensor medium, and said change of the volume causes a variation of a mechanical strain introduced by the sensor medium in the substrate,
measuring an ohmic resistance of the substrate, and
determining a hydrogen concentration in the environment from the value of the measured ohmic resistance.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…the sensor medium changes its volume depending on a hydrogen concentration in the sensor medium, and said change of the volume causes a variation of a mechanical strain introduced by the sensor medium in the substrate…”
(as in claim 1, and amended claim 18)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (U.S. Patent 5,670,115) discloses a hydrogen sensor with a hydrogen absorbing layer, however, the change in resistance is not due to a variation in mechanical strain due to a change in volume of the absorbing layer.
Ono et al. (U.S. Pub. 2005/0258051) discloses a hydrogen sensor with a thin-film hydrogen absorbing palladium layer, and a piezoelectric substrate, where the ohmic resistance changes in response to hydrogen absorption, however, the change in resistance is not due to a variation in mechanical strain due to a change in volume of the absorbing layer (see at least par. [0017]).
Fruhberger (U.S. Patent 7,340,941) discloses a hydrogen sensor with a hydrogen absorbing layer that changes volume and deforms due to hydrogen absorption, however, the deformation/hydrogen absorption is measured by measuring a change in capacitance between a beam and a baseplate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852